Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varerkar et al (2019/0147175).
Consider claims 1 and 14, Varerkar et al teach a computer system and method, comprising: a privacy protection system that receives meeting visual/audio data indicative of a visual environment of a current meeting that a user is attending using a user device (par. 0032; 0036-0037; receiving live video or recorded conference between 2 or more parties); a visual/audio intrusion detection system that performs image processing on the meeting visual/audio data to detect a video intrusion event indicative of an unintended object being captured in the meeting visual/audio data (par. 0035; 0037; “During live video conferencing between Person A and Person B, an Intruder, can enter the physical proximity of Person B. In this example, the device used by Person B for live video conferencing with Person A (i.e. Person B's device) can be configured to detect the Intruder in the proximity of Person B's device. Person B's device can be configured to identify an intruder indicator, wherein the intruder indicator indicates that an intruder has been detected in a proximity of Person B's device”) and generating a video/audio intrusion event identifier indicative (i.e., identify intruder indicator) of the detected video intrusion event (par. 0035; 0037; 0086; “the intruder indicator indicates that an intruder has been detected”); a privacy protection action identifier that identifies a privacy protection action based on the video/audio intrusion event identifier (par. 0035; 0037; “device can be configured to activate one or more privacy filters”; 0054; “the local device can activate one or more privacy filters at the local device based on the level of intrusion” and “a greater number of privacy filters can be activated with each activated privacy filter based on a higher level of intrusion”); and a privacy protection action controller that automatically implements a computer system configuration to perform the identified privacy protection action (par. 0035; 0037; “device can be configured to encode data based on the one or more privacy filters”).
Consider claim 2, Varerkar et al teach wherein the visual intrusion detection system is configured to perform facial recognition on the meeting visual data to detect the video intrusion event (par. 0044; 0064; “facial recognition”).
Consider claim 3, Varerkar et al teach wherein the visual intrusion detection system is configured to perform body recognition on the meeting visual data to identify movement of a body in the visual environment of the current meeting to detect the video intrusion event (par. 0044; 0064; “body recognition”).
Consider claim 4, Varerkar et al teach wherein the privacy protection action controller comprises: a video action controller that disables transmission of the meeting visual data (par. 
Consider claim 5, Varerkar et al teach wherein the privacy protection action controller comprises: a video action controller that processes the meeting visual data to blur a portion of the visual environment of the user (par. 0059; “distorted or blurred”).
Consider claim 6, Varerkar et al teach wherein the privacy protection action controller comprises: a video action controller that processes the meeting visual data to remove a portion of the visual environment of the user from the meeting visual data (par. 0049; 0052-0053; 0059; “deactivate a portion of one or more of the display” (i.e., removing effectiveness)).
Consider claim 7, Varerkar et al teach wherein the user device includes an audio detection component that captures meeting audio data indicative of an audio representation of an environment of the user during the current meeting and wherein the privacy protection system receives the meeting audio data corresponding to the current meeting (par. 0037; “a device (e.g. a local device) can receive a recorded video or audio. In an example, the local device can receive a recorded educational lecture online in which the lecture can include audio or video content”) and further comprising: an audio intrusion detection system that performs audio processing on the meeting audio data to detect an audio intrusion event indicative of an unintended audible sound being captured in the meeting audio data (par. 0039; 0048; “detect an intruder at the local device based on the video or audio information received from the local device”; “the intruder indicator can be activated or deactivated based on one or more of audio data, video data, or proximity data. Audio data can include auditory information that can be detected by a microphone or a related sensor”) and to generate an audio intrusion event identifier indicative of the detected intrusion event (par. 0037; 0048; “the intruder indicator indicates that an intruder has been detected in a proximity of the local device”; “the intruder indicator can be activated or deactivated based on one or more of audio data, video data, or proximity data”), the privacy protection action identifier identifying a privacy protection action based on the audio intrusion event identifier (par. 0035; 0037; 0049; “device can be configured to encode data based on the one or more privacy filters”).
Consider claim 8, Varerkar et al teach wherein the privacy protection action controller comprises an audio action controller that disables transmission of the meeting audio data (par. 0049; 0050-0053; 0059; “deactivate a portion of one or more of the microphone and/or speaker” (i.e., removing effectiveness)).
Consider claim 9, Varerkar et al teach wherein the audio detection component (par. 0039; 0048; “detect an intruder at the local device based on the video or audio information received from the local device”) comprises a directional audio capture device (par. 0048; “Audio data can include auditory information that can be detected by a microphone or a related sensor”) and wherein the privacy protection action controller comprises an audio action controller that redirects the directional audio capture device (par. 0032; 0049-0050; mute/deactivate microphone).
Consider claims 10 and 16, Varerkar et al teach further comprising: a trigger detection system that detects a context of the current meeting (par. 0032; 0054; 0072; “the intruder indicator indicates that an intruder has been detected”; “In operation 304, the intruder flag can be checked. If the intruder flag is true (306), then operation 308 can be triggered”) and automatically activates the privacy protection system based on the detected context (par. 0032; “automatic activation of the privacy filters at the local device”).
or a subject matter of the current meeting (par. 0054-0055; “identify a location of the local device and activate the one or more privacy filters at the local device based on the location of the local device”).
Consider claim 12, Varerkar et al teach wherein the intrusion detection system comprises: a baseline data generation component that obtains baseline meeting data (par. 0055-0056; “the local device can be configured to identify a location of the local device”; “the local device can be configured to identify privacy settings of the local device”); a baseline comparison system that compares the meeting visual data indicative of the current meeting to the baseline meeting data to obtain a comparison result (par. 0054; 0058; “identify a level of ambient audio and a level of background video. The local device can be configured to activate or deactivate the one or more privacy filters at the local device based on the level of ambient audio or the level of background video”); and an intrusion detector that detects the intrusion event based the comparison result (par. 0061-0062; “detects intrusion”).
Consider claims 13 and 17, Varerkar et al teach further comprising: a user interaction detector that detects user interaction with the user device after the privacy protection action is performed; and a machine learning system that performs machine learning on the intrusion detection system based on the detected user interaction (par. 0089; “the model used by the intruder indicator module 822 to classify the intrusion event can include, but is not limited to, a machine learning model, an artificial intelligence (AI) model, a neural network, a support vector machine, a Bayesian network, a genetic algorithm, etc. The model can use predictive analytics, supervised learning, semi-supervised learning, unsupervised learning, reinforcement learning, etc.”).
	Consider claim 15, Varerkar et al teach wherein detecting the intrusion event comprises: obtaining baseline meeting audio data (par. 0055-0056; “the local device can be configured to identify a location of the local device”; “the local device can be configured to identify privacy settings of the local device”); comparing the meeting audio data indicative of the audible representation of the current meeting to the baseline meeting audio data to obtain a comparison result (par. 0054; 0056; “the privacy settings of Person B's device can be customized to be more or less sensitive to potential intrusions. Person B can customize the privacy settings so that recurring sounds, e.g. a barking dog, do not activate the one or more privacy filters”); and detecting the audio intrusion event based the comparison result (par. 0035; 0039; “configured to detect the Intruder in the proximity”; “device can be configured to detect an intruder at the local device based on the video or audio information received from the local device”).
Consider claim 18, Varerkar et al teach further comprising: identifying a confidence level corresponding to the detected intrusion event; identifying a severity level corresponding to the detected intrusion event; and identifying the privacy protection action based on the confidence level and the severity level (par. 0047; “In one example, the intruder indicator can be a Boolean with a value of true or false. In one example, intruder indicator can have a threshold, wherein the intruder indicator can be activated or deactivated based on the threshold. In one example, when the threshold is exceeded, the intruder indicator can be activated. In another example, when the threshold is not exceeded the intruder indicator can be deactivated (e.g. inactive). In another example, the intruder indicator can have a threshold for activation that is different from the threshold for deactivation. In this example, the threshold can be activated at a value that is greater than the value for deactivation. In this example, the threshold can be deactivated at a value that is less than the value for deactivation. This difference in activation value and deactivation value can be used to prevent changes between activation and deactivation due to small differences in the level of intrusion”).

19. The computer implemented method of claim 14 wherein the user device includes a video detection component that captures video data indicative of a video representation of an environment of the user during the current meeting (par. 0032; 0036-0037; receiving live video or recorded conference between 2 or more parties) and further comprising: performing video processing on the video data to detect a video intrusion event indicative of an unintended video image being captured in the video data (par. 0035; 0037; “During live video conferencing between Person A and Person B, an Intruder, can enter the physical proximity of Person B. In this example, the device used by Person B for live video conferencing with Person A (i.e. Person B's device) can be configured to detect the Intruder in the proximity of Person B's device. Person B's device can be configured to identify an intruder indicator, wherein the intruder indicator indicates that an intruder has been detected in a proximity of Person B's device”); identifying a privacy protection action based on the detected video intrusion event (par. 0035; 0037; “device can be configured to activate one or more privacy filters”; 0054; “the local device can activate one or more privacy filters at the local device based on the level of intrusion” and “a greater number of privacy filters can be activated with each activated privacy filter based on a higher level of intrusion”); and automatically implementing a computer system configuration to perform the identified privacy protection action (par. 0035; 0037; “device can be configured to encode data based on the one or more privacy filters”).
receiving live video or recorded conference between 2 or more parties); obtaining baseline audio visual meeting data indicative of an environment of the user during the current meeting (par. 0055-0056; “the local device can be configured to identify a location of the local device”; “the local device can be configured to identify privacy settings of the local device”); comparing the audio visual meeting data indicative of the current meeting to the baseline audio visual meeting data to obtain a comparison result (par. 0054; 0056; “the privacy settings of Person B's device can be customized to be more or less sensitive to potential intrusions. Person B can customize the privacy settings so that recurring sounds, e.g. a barking dog, do not activate the one or more privacy filters”); detecting an intrusion event, indicative of unintended audio or visual information being captured in the meeting data, based the comparison result (par. 0035; 0039; “configured to detect the Intruder in the proximity”; “device can be configured to detect an intruder at the local device based on the video or audio information received from the local device”); generating an intrusion event identifier indicative of the detected intrusion event (par. 0035; 0037; 0086; “the intruder indicator indicates that an intruder has been detected”); identifying a privacy protection action based on the intrusion event identifier (par. 0035; 0037; “device can be configured to activate one or more privacy filters”; 0054; “the local device can activate one or more privacy filters at the local device based on the level of intrusion” and “a greater number of privacy filters can be activated with each activated privacy filter based on a higher level of intrusion”); and automatically implementing a computer system implementation to perform the identified privacy  “device can be configured to encode data based on the one or more privacy filters”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this action should be mailed to:
Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        	Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quoc Tran whose telephone number is (571) 272-7511.  The examiner can normally be reached on Monday-Friday from 8:00 to 4:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Duc Nguyen, can be reached on (571) 272-7503. 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Quoc D Tran/
Primary Examiner, Art Unit 2651
February 18, 2022